Citation Nr: 1627188	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for migraines from April 26, 2011, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Columbia, South Carolina.

In October 2015, the Board denied the Veteran's claim for an initial rating in excess of 30 percent for migraines for the period from April 26, 2011, forward.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to this claim was vacated, and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board provided an inadequate statement of reasons and bases for its denial.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record discloses that the Veteran's service-connected migraine headaches were last evaluated for VA compensation and pension purposes in April 2011.  Private records dated from that period through 2014 reflect treatment for various conditions, to include migraines and sinus headaches.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his migraines, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Invite the Veteran to obtain and submit to VA a statement from his employer(s) which sets forth the amount of time he has lost from work since April 26, 2011, and, if possible, the specific reason(s) therefor.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected headaches.  Access to Virtual VA/VBMS must be made available to the examiner prior to completing the evaluation.  A detailed history should be obtained from the Veteran.  Following physical examination and review of the evidence, the examiner should provide an opinion as to the frequency and severity of headaches, and the impact, if any, on his functional and employment ability.  The clinical findings should be reported in detail.  

4.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report.  38 C.F.R. § 3.655 (2015).  

5.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

